This case is here on appeal from a final decree entered by the Circuit Court of St. Lucie County, Florida, validating and holding certain refunding bonds as *Page 425 
legal and binding obligations of Special Road and Bridge District No. 5 of St. Lucie County, Florida. The appeal here was perfected by the Hon. Murray Overstreet, State Attorney of said Circuit. The record shows that the resolution for the issuance of the refunding bonds was drafted under Chapter 15772, Acts of 1931, General Laws of Florida. The resolution authorizing the issuance of the refunding bonds was adopted by the Board of County Commissioners of St. Lucie County, Florida, and the said resolution was approved, consented to and ratified by the Board of County Commissioners of Martin County, Florida. The original bonds were issued by St. Lucie County, Florida, in 1925, prior to the time of the creation of Martin County under Chapter 10180, Acts of 1925, Laws of Florida. The Special Road and Bridge District No. 5 was originally in St. Lucie County and after the creation of Martin County it was embraced in St. Lucie and Martin Counties.
It is clear from the record that the bonds here are refunding bonds and that their issuance is authorized by Chapter 15772, Acts of 1931, General Laws of Florida. The proper procedure was followed for their issuance and the case at bar is ruled by State of Florida v. Special Road and Bridge Dist. No. 4 of DeSoto County, Florida, decided by this Court on July 6, 1938, not yet reported. While several points are presented and citation of authorities appear in the briefs of the respective parties, we do not think it necessary to go into the merits thereof. We have examined the entire record, the briefs, and the authorities cited, but fail to find error. The decree appealed from was proper and is supported by the decisions of this Court. The decree appealed from is hereby affirmed.
  WHITFIELD, P.J., and BROWN, J., concur. *Page 426
TERRELL and BUFORD, J.J., concur in the opinion and judgment.
ELLIS, C.J., not participating.